OPINION — AG — ** STATE BOARD OF PUBLIC AFFAIRS — PROPERTY — DESTROYED — LIABILITY ** CONTRACT WAS LET FOR CONSTRUCTION . . . DURING REMODELING THERE WAS A FIRE WHICH DESTROYED TWO ROOMS. CONTRACTOR WILL NEED TO REBUILD THIS WORK BEFORE HE CAN PROCEED WITH THE TERMS OF HIS CONTRACT. . . DOES THE STATE OF OKLAHOMA, BOARD OF PUBLIC AFFAIRS, OR THE CONTRACTOR BEAR THE COST OF RE CONSTRUCTING THAT PORTION OF THE BUILDING WHICH WAS NOT BEING RECONDITIONED UNDER THE CONTRACT BETWEEN THE STATE AND THE CONTRACTOR. (LIABILITY, NEGLIGENCE, CONTRACTOR, STATE PROPERTY, FUNDS) CITE: 61 O.S. 1 [61-1], 61 O.S. 22 [61-22] (MAINARD KENNERLY)